1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CYNTHIA FERNANDEZ, Student,                           No. 2:19-cv-00082-MCE-AC
12                         Plaintiff,
13               v.                                         MEMORANDUM AND ORDER
14    ELK GROVE UNIFIED SCHOOL
      DISTRICT,
15
                           Defendant.
16

17

18           Through this action, Plaintiff Cynthia Fernandez (“Plaintiff”), asserts six federal

19   and state causes of action against Defendant Elk Grove Unified School District (“District”

20   or “Defendant”) alleging that the District has procedurally and substantively denied

21   Plaintiff a free appropriate public education (“FAPE”) for the 2009-10 through 2018-2019

22   school years. Presently before the Court is Defendant’s Motion to Dismiss Plaintiff’s

23   operative First Amended Complaint (“FAC”), ECF No. 9, pursuant to Federal Rules of

24   Civil Procedure 12(b)(1) and 12(b)(6).1 ECF No. 10. For the reasons that follow,

25   Defendant’s Motion is GRANTED with leave to amend.

26   ///

27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                           1
1                                                   BACKGROUND2
2

3             Plaintiff was born with bilateral profound sensorineural hearing loss. In October

4    2002, when she was almost three years old, she received a cochlear implant in the right

5    ear but experienced difficulties with sound intermittencies and mapping until

6    approximately December 2008. In February 2003, Plaintiff attended Children’s Choice

7    for Hearing and Talking (“CCHAT”), a non-public school; CCHAT prepared a report that

8    indicated Plaintiff’s speech perception abilities were not significantly improving and that

9    her errors appeared to be due to language or auditory processing, rather than to any

10   structural hearing deficit. By 2009, Plaintiff’s auditory comprehension remained

11   extremely below average and her academic skills were significantly delayed.

12            During the 2009-10 school year, Plaintiff apparently transferred to a school within

13   the Defendant District. In March 2009, Defendant convened Plaintiff’s annual

14   Individualized Education Program (“IEP”) team meeting. According to Plaintiff, she was

15   offered oral motor and articulation goals for speech that were inadequate to fully address

16   her needs. In addition, Defendant placed Plaintiff in a noncategorical special day class

17   with limited speech and language therapy. Based on the report from CCHAT, and the

18   fact that Plaintiff was deaf, Plaintiff contends Defendant should have instead provided

19   her with placement in a deaf and hard of hearing classroom that taught American Sign

20   Language (“ASL”).

21            Moreover, Plaintiff contends that during school years 2009-10 through 2018-2019,

22   Defendant inaccurately reported Plaintiff’s academic and language abilities and that the

23   IEP failed to meet her needs. On April 20, 2018, Defendant completed an academic

24   assessment for Plaintiff which demonstrated that her word recognition fluency was at a

25   1.6 grade level, her reading comprehension was at a 2.6 grade level, her math

26   computation was at a 5.6 grade level and her written expression was at a 6.9 grade

27   level.

28            2
                  The following recitation of facts is taken, sometimes verbatim, from Plaintiff’s FAC.
                                                               2
1            At Plaintiff’s May 14, 2018, IEP team meeting, the District provided Plaintiff with a
2    transition plan, but Plaintiff contends the plan was incomplete and failed to provide
3    Plaintiff with the necessary services to meet her academic goals. In addition, Plaintiff
4    alleges she was unaware of how far below grade level she was performing until May
5    2018.
6            Given the foregoing, on September 11, 2018, Plaintiff filed a Due Process
7    Complaint with the Office of Administrative Hearings (“OAH”) alleging that the District
8    had procedurally and substantively denied Plaintiff a FAPE for the 2009-10 through
9    2018-2019 school years. On October 26, 2018, OAH issued an order dismissing
10   Plaintiff’s claims to the extent they arose prior to September 11, 2016, as barred by the
11   statute of limitations. Although Plaintiff’s non-time-barred claims (claims post
12   September 11, 2016) were permitted to proceed to a due process hearing, she and the
13   District eventually reached a pre-hearing settlement.
14           Shortly thereafter, Plaintiff initiated this action, alleging claims: (1) challenging the
15   OAH’s dismissal of her claims as time-barred; (2) for violation of the Americans with
16   Disabilities Act (“ADA”); (3) for violation of Section 504 of the Rehabilitation Act of 1973;
17   and (4) arising under various state laws. Defendant first moves to dismiss all federal
18   claims for failure to exhaust administrative remedies. It then challenges each claim on
19   the merits. The Court agrees that it lacks jurisdiction over the FAC and holds as follows.
20

21                                             STANDARD
22

23           A.     Rule 12(b)(1): Motion to Dismiss for Lack of Subject Matter
                    Jurisdiction
24

25           Federal courts are courts of limited jurisdiction, and are presumptively without
26   jurisdiction over civil actions. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
27   377 (1994). The burden of establishing the contrary rests upon the party asserting
28   jurisdiction. Id. Because subject matter jurisdiction involves a court’s power to hear a
                                                      3
1    case, it can never be forfeited or waived. United States v. Cotton, 535 U.S. 625, 630
2    (2002). Accordingly, lack of subject matter jurisdiction may be raised by either party at
3    any point during the litigation, through a motion to dismiss pursuant to Federal Rule of
4    Civil Procedure 12(b)(1). Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); see also Int’l
5    Union of Operating Eng’rs v. Cnty. of Plumas, 559 F.3d 1041, 1043-44 (9th Cir. 2009).
6    Lack of subject matter jurisdiction may also be raised by the district court sua sponte.
7    Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). Indeed, “courts have an
8    independent obligation to determine whether subject matter jurisdiction exists, even in
9    the absence of a challenge from any party.” Id.; see Fed. R. Civ. P. 12(h)(3) (requiring
10   the court to dismiss the action if subject matter jurisdiction is lacking).
11          There are two types of motions to dismiss for lack of subject matter jurisdiction: a
12   facial attack and a factual attack. Thornhill Publ’g Co. v. Gen. Tel. & Elec. Corp.,
13   594 F.2d 730, 733 (9th Cir. 1979). Thus, a party may either make an attack on the
14   allegations of jurisdiction contained in the nonmoving party’s complaint, or may
15   challenge the existence of subject matter jurisdiction in fact, despite the formal
16   sufficiency of the pleadings. Id.
17          When a party makes a facial attack on a complaint, the attack is unaccompanied
18   by supporting evidence, and it challenges jurisdiction based solely on the pleadings.
19   Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). If the motion to
20   dismiss constitutes a facial attack, the Court must consider the factual allegations of the
21   complaint to be true, and determine whether they establish subject matter jurisdiction.
22   Savage v. Glendale High Union Sch. Dist. No. 205, 343 F.3d 1036, 1039 n.1 (9th Cir.
23   2003). In the case of a facial attack, the motion to dismiss is granted only if the
24   nonmoving party fails to allege an element necessary for subject matter jurisdiction. Id.
25   However, in the case of a facial attack, district courts “may review evidence beyond the
26   complaint without converting the motion to dismiss into a motion for summary judgment.”
27   Safe Air for Everyone, 373 F.3d at 1039.
28   ///
                                                     4
1           In the case of a factual attack, “no presumptive truthfulness attaches to plaintiff’s
2    allegations.” Thornill, 594 F.2d at 733 (internal citation omitted). The party opposing the
3    motion has the burden of proving that subject matter jurisdiction does exist, and must
4    present any necessary evidence to satisfy this burden. St. Clair v. City of Chico,
5    880 F.2d 199, 201 (9th Cir. 1989). If the plaintiff’s allegations of jurisdictional facts are
6    challenged by the adversary in the appropriate manner, the plaintiff cannot rest on the
7    mere assertion that factual issues may exist. Trentacosta v. Frontier Pac. Aircraft Ind.,
8    Inc., 813 F.2d 1553, 1558 (9th Cir. 1987) (quoting Exch. Nat’l Bank of Chi. v. Touche
9    Ross & Co., 544 F.2d 1126, 1131 (2d Cir. 1976)). Furthermore, the district court may
10   review any evidence necessary, including affidavits and testimony, in order to determine
11   whether subject matter jurisdiction exists. McCarthy v. United States, 850 F.2d 558, 560
12   (9th Cir. 1988); Thornhill, 594 F.2d at 733. If the nonmoving party fails to meet its
13   burden and the court determines that it lacks subject matter jurisdiction, the court must
14   dismiss the action. Fed. R. Civ. P. 12(h)(3).
15          B.     Rule 12(b)(6): Motion to Dismiss for Failure to State a Claim
16          On a motion to dismiss for failure to state a claim under Rule 12(b)(6), all
17   allegations of material fact must be accepted as true and construed in the light most
18   favorable to the nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38
19   (9th Cir. 1996). Rule 8(a)(2) requires only “a short and plain statement of the claim
20   showing that the pleader is entitled to relief” in order to “give the defendant fair notice of
21   what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
22   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A
23   complaint attacked by a Rule 12(b)(6) motion to dismiss does not require detailed factual
24   allegations. However, “a plaintiff’s obligation to provide the grounds of his entitlement to
25   relief requires more than labels and conclusions, and a formulaic recitation of the
26   elements of a cause of action will not do.” Id. (internal citations and quotations omitted).
27   A court is not required to accept as true a “legal conclusion couched as a factual
28   allegation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009) (quoting Twombly, 550 U.S.
                                                     5
1    at 555). “Factual allegations must be enough to raise a right to relief above the
2    speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan Wright & Arthur R.
3    Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating that the pleading
4    must contain something more than “a statement of facts that merely creates a suspicion
5    [of] a legally cognizable right of action.”)).
6           Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket
7    assertion, of entitlement to relief.” Id. at 556 n.3 (internal citations and quotations
8    omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard to see how
9    a claimant could satisfy the requirements of providing not only ‘fair notice’ of the nature
10   of the claim, but also ‘grounds’ on which the claim rests.” Id. (citing 5 Charles Alan
11   Wright & Arthur R. Miller, supra, at § 1202). A pleading must contain “only enough facts
12   to state a claim to relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . . have
13   not nudged their claims across the line from conceivable to plausible, their complaint
14   must be dismissed.” Id. However, “[a] well-pleaded complaint may proceed even if it
15   strikes a savvy judge that actual proof of those facts is improbable, and ‘that a recovery
16   is very remote and unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236
17   (1974)).
18          A court granting a motion to dismiss a complaint must then decide whether to
19   grant leave to amend. Leave to amend should be “freely given” where there is no
20   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice
21   to the opposing party by virtue of allowance of the amendment, [or] futility of the
22   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.
23   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
24   be considered when deciding whether to grant leave to amend). Not all of these factors
25   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
26   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
27   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
28   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,
                                                       6
1    Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,
2    1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.
3    1989) (“Leave need not be granted where the amendment of the complaint . . .
4    constitutes an exercise in futility . . . .”)).
5

6                                                     ANALYSIS
7

8            A.       Defendant’s Motion to Dismiss Plaintiff’s First Claim for Relief: OAH’s
                      Dismissal of Claims Under the Individuals with Disabilities Education
9                     Act (“IDEA”)
10           Plaintiff first seeks reversal of the OAH administrative law judge’s (“ALJ”) Order
11   dismissing all of Plaintiff’s claims that arose prior to September 11, 2016. According to
12   Plaintiff, the ALJ improperly applied the law and this Court should allow the dismissed
13   claims to proceed to trial on the merits here.3
14           The IDEA allows parents (or adult students) who are dissatisfied with a student’s
15   IEP to file a request for a due process hearing not later than two years from the date he
16   or she “knew or should have known about the alleged action that forms the basis of the
17   complaint, or, if the State has an explicit time limitation for requesting such a hearing
18   under this part [20 U.S.C. §§ 1411 et seq.], in such time as the State law allows.”
19   20 U.S.C. § 1415(b)(6)(B); (f)(3)(C). In California, the statute of limitations is “two years
20   from the date the party initiating the request knew or had reason to know of the facts
21   underlying the basis for the request.” Cal. Educ. Code § 56505 (l).
22           Following such filing, the State is required to conduct a hearing and issue a
23   written decision with findings of fact. 20 U.S.C. § 1415(f)(1), (h)(4). The IDEA expressly
24   states that a decision made in an impartial due process hearing is final and any party
25   aggrieved by the findings shall have a private right of action which may be brought in
26   either State or in a federal district court. 20 U.S.C. § 1415(i)(2)(A).
27           3
               Even if Plaintiff could get past the jurisdictional and statute of limitations issues discussed below,
     the Court fails to see how a trial on the merits in the first instance before this Court would be more
28   appropriate than remanding the case for further administrative proceedings.
                                                             7
1                  1.     This Court Lacks Subject Matter Jurisdiction Over Plaintiff’s
                          Appeal of the ALJ’s Pre-Hearing Decision
2

3           As just indicated, this Court has jurisdiction over IDEA appeals as authorized by

4    statute:

5                  Any party aggrieved by the findings and decision made under
                   subsection (f) [impartial due process hearing] or (k) [placement
6                  in alternative educational setting] . . . shall have the right to
                   bring a civil action with respect to the complaint presented
7                  pursuant to this section, which action may be brought in any
                   State court of competent jurisdiction or in a district court of the
8                  United States, without regard to the amount in controversy.
9    20 U.S.C. § 1415(i)(2)A). Appeals “of the findings and decision resulting from a due

10   process hearing” are thus permitted. G.R. ex rel. Russell v. Dallas School Dist. No. 2,

11   No. 10-232-KI, 2010 WL 5232958, *8 (D. Or. Dec. 15, 2010). “If there is no due process

12   hearing, there are no findings and decision resulting from the hearing.” Id. “As a

13   consequence, there is no judicial review because judicial review is limited to findings and

14   decisions resulting from due process hearings.” Id.; see also Knight v. Washington

15   School Dist., No. 4:09CV00566-ERW, 2010 WL 1909581 (E.D. Mo. May10, 2010)

16   (judicial review of dismissal of complaint was unreviewable absent a due process

17   hearing). Accordingly, the IDEA does not provide federal court jurisdiction over

18   prehearing rulings by an ALJ with the OAH.

19                 2.     Even Assuming this Court has Jurisdiction, The ALJ’s Decision
                          Would Be Affirmed
20

21          Consistent with federal law, California limits claims such as Plaintiff’s to those

22   arising no more than “two years from the date the party initiating the request knew or had

23   reason to know of the facts underlying the basis for the request.” Cal. Educ. Code

24   § 56505(1); 20 U.S.C. § 1415(f)(3)(C). The ALJ properly determined that for purposes of

25   determining when Plaintiff (or her parents) “knew or had reason to know of the facts

26   underlying the basis for [her] request,” it does not matter if she (or her parents)

27   understood that she had a particular legal claim. Instead, as Defendant contends,

28   “[w]hat mattered [was] whether the parents had knowledge of the problem or whether
                                                    8
1    they should have had knowledge of the problem which formed the basis of the action.”
2    Def.’s Mot., ECF No. 10-1, at 7.
3           According to the FAC, Plaintiff or her parents had repeatedly over time
4    complained to the District that she was not making anticipated progress, and her parents
5    had often disagreed with Defendant’s IEP plans. In addition, the parents had observed
6    on an annual basis that Plaintiff was not meeting academic benchmarks, and they
7    expressed those concerns to Defendant. Based on the FAC then, either Plaintiff or her
8    parents must have known or had reason to know of the facts underlying the basis of
9    Plaintiff’s claims from 2009 through September 11, 2016. The ALJ thus properly
10   concluded Plaintiff’s claims arising prior to September 11, 2016, were time-barred.
11   Plaintiff’s First Claim for Relief, for violation of the IDEA pursuant to 28 U.S.C. § 1415, is
12   accordingly DISMISSED.
13          B.     Plaintiff’s Second and Third Claims for Relief: Violation of the ADA
                   and Section 504 of the Rehabilitation Act
14
                   1.     Plaintiff Has Failed to Exhaust Administrative Remedies As
15                        Required for Her Section 504 and ADA Claims
16          Plaintiff claims that by failing to provide Plaintiff with the academic and related
17   modifications and accommodations to which she was entitled, Defendant also violated
18   the non-discrimination mandates set forth in the ADA and Section 504 of the
19   Rehabilitation Act. When claims are brought under federal laws seeking relief that is
20   also available under the IDEA, the procedures of IDEA must be exhausted to the same
21   extent as would be required had the action been brought directly under the IDEA itself.
22   20 U.S.C. § 1415(l); Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 754 (2017). The
23   critical factor for determining if IDEA exhaustion applies is “whether a lawsuit seeks relief
24   for the denial of a free appropriate public education.” Id.
25          Here, Plaintiff’s FAC focuses on Defendant’s purportedly consistent failure to
26   provide her with an appropriate education plan, and she specifically contends the District
27   violated Section 504 and the ADA by failing to provide her “with the academic and
28   related modifications and accommodations to which she [was] entitled.” FAC, ECF No. 9
                                                    9
1    ¶¶ 190-91. The Court concludes that both of Plaintiff’s discrimination-related causes of
2    action turn on the District’s failure to provide her a FAPE. As such, Plaintiff was required
3    to exhaust her administrative remedies before bringing her claims under the ADA and
4    Section 504.
5            Plaintiff failed to exhaust administrative remedies as to her federal causes of
6    action then because she never proceeded to a due process hearing. As indicated
7    above, Plaintiff’s allegations arising prior to September 11, 2016, were dismissed pre-
8    hearing and her remaining causes of action were resolved via a private settlement.
9    Settlement of intertwined claims does not serve as exhaustion because “settlement is
10   not tantamount to a substantive decision following a hearing; it does not provide the
11   agency an opportunity to apply its expertise, create a solution, or develop the evidence
12   and testimony to assist with judicial review.” S.B. by & through Kristina B. v. California
13   Dep't of Educ., 327 F. Supp. 3d 1218, 1250 (E.D. Cal. 2018). Plaintiff’s ADA and
14   Section 504 of the Rehabilitation Act claims are thus also DISMISSED.4
15

16                                                 CONCLUSION
17

18           For the reasons stated above, Defendant’s Motion to Dismiss (ECF No. 10) is
19   GRANTED with leave to amend. Not later than twenty (20) days following the date this
20   Memorandum and Order is electronically filed, Plaintiff may (but is not required to) file an
21   amended complaint. If no amended complaint is timely filed, this action will be deemed
22   dismissed with prejudice upon no further notice to the parties.
23           IT IS SO ORDERED.
24   Dated: March 30, 2020
25

26

27
             4
                Having disposed of all of Plaintiff’s federal claims, the Court declines to exercise supplemental
28   jurisdiction over Plaintiff’s state causes of action, which are dismissed as well.
                                                            10
